IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,512



                       EX PARTE LASARO SANDOVAL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 49,915-B IN THE 181ST DISTRICT COURT
                           FROM POTTER COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to fifty years’ imprisonment. The Seventh Court of Appeals dismissed his appeal.

Sandoval v. State, No. 07-06-00187-CR (Tex. App.–Amarillo 2006, no pet.).

        Applicant contends that he was denied his right to appeal. We remanded this application to

the trial court and directed it to make findings of fact and conclusions of law and to order trial and

appellate counsel to respond to Applicant’s claim.
                                                                                                     2

       On remand, the trial court concluded that Applicant was denied his right to a meaningful

appeal. Although there is no response from trial counsel in the supplemental record, we find that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 49,915-B from the 181st Judicial District Court of Potter County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.



Delivered: March 9, 2011
Do Not Publish